910 So. 2d 880 (2005)
BRANDON REGIONAL HOSPITAL, Petitioner,
v.
Maria MURRAY, Daniel S. Murray, Wayne S. Blocker, M.D., Wayne S. Blocker, M.D., P.A., Robert E. Brauner, M.D., and Robert E. Brauner, M.D., P.A., Respondents.
No. 2D05-937.
District Court of Appeal of Florida, Second District.
August 17, 2005.
Wm. Jere Tolton, III, Randy J. Ogden, and J. Russell Smith of Ogden & Sullivan, P.A., Tampa, for Petitioner.
George A. Vaka of Vaka, Larson & Johnson, P.L., Tampa, and Edwin P. Kreiger of Edwin P. Krieger, P.A., Tampa, for Respondents Maria Murray and Daniel S. Murray.
No appearance for remaining Respondents.
SILBERMAN, Judge.
Brandon Regional Hospital petitions for certiorari review of an order denying the Hospital's motion for protective order and allowing Maria and Daniel Murray to obtain from Dr. Wayne Blocker the Credentials Privilege List that reflects obstetrical privileges granted to him by the Hospital. The Hospital argues that the list is privileged from discovery and use in the underlying litigation pursuant to sections *881 395.0191(8) and 766.101(5), Florida Statutes (2004). The list identifies the privileges requested by Dr. Blocker and those that were granted or denied, and it is signed by Dr. Blocker and various Hospital officials. The trial court found that the list is not protected from disclosure. We agree and deny the petition on the authority of Bayfront Medical Center, Inc. v. State Agency for Healthcare Administration, 741 So. 2d 1226 (Fla. 2d DCA 1999). But see Iglesias v. It's a Living, Inc., 782 So. 2d 963 (Fla. 3d DCA 2001); Columbia Park Med. Ctr., Inc. v. Gibbs, 728 So. 2d 373 (Fla. 5th DCA 1999); Columbia Park Med. Ctr., Inc. v. Gibbs, 723 So. 2d 294 (Fla. 5th DCA 1998); Boca Raton Cmty. Hosp. v. Jones, 584 So. 2d 220 (Fla. 4th DCA 1991).
Petition denied.
FULMER, C.J., and SALCINES, J., Concur.